DETAILED ACTION
	Claims 1-16 are presented on 08/26/2022 for examination on merits.  Claims 1 and 12 are independent base claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would like the Applicant to submit two sets of claims: 
Set #1 as in a typical filing which includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 as an appendix to the Arguments/Remarks for a clean version of the claims which has all the markups removed for entry by the Examiner.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is compliant with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  
No drawing is presented in the application.  Drawings are required and must show every feature of the invention specified in the claims. No new matter should be entered. It should be noted that the drawings in the provisional applications are not black and white.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9-11 are objected to because of the following informalities: 
Claims 9-11 each recite a limitation “the healthcare blockchain token” inconsistent with the earlier definition of “one healthcare blockchain token” in claim 1.  For formality reasons, the limitation should have been consistently worded as “the one healthcare blockchain token.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The rationale for this determination is explained below:  
First – following Step 1 of the guidance, claims 1-14 are NOT clearly directed to a method comprising a series of functional steps, nor a computing device with processor coupled with memory, nor a non-transitory computer readable medium.  Therefore, the claimed invention failed to fall into one of the four statutory categories, and thus are not eligible for patentability.
Secondly – following Step 2 of the guidance, claims 1-14 are analyzed for its underlying inventive concept given the statutory requirement above can be easily fixed.
This analysis follows the two-prong inquiry (1) does the claim recite an abstract idea, law of nature, or natural phenomenon, and/or judicial exceptions? And (2) does the claim recite additional elements that integrate the judicial exception into a practical application?
The Examiner determined that claimed invention is directed to an abstract idea or at least one of the judicial exceptions, because the concept of the invention is basically assigning a value to one healthcare blockchain token; the first prone of the inquiry.  This is a concept that can be performed in the human mind (including an observation, evaluation, judgment, opinion).  Determining a value of one healthcare blockchain token can be me performed mentally, and thus falls within the mental processes grouping. 
Regarding the second prone, the claimed invention does not include any additional elements that differentiate itself from the abstract idea, nor to integrate the idea of “token valuation” into a practical application.  In other words, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception Therefore, the claim is abstract without significantly more.

Please see “The 2019 Revised Patent Subject Matter Eligibility Guidance (or “2019 PEG” for short) published in January 2019 at USPTO Website.  Note that the groupings of abstract ideas in the 2019 PEG are not the same as those on the Abstract Ideas QRS or in the MPEP. The groupings in the 2019 PEG should be FOLLOWED for identifying abstract ideas. The 2019 PEG does not change the analysis at Step 2B which pertains to an improvement to conventional functioning of a computer or to technological processes; see also MPEP 2106.05(a).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claim 1 recites the limitation "A stable healthcare blockchain token, wherein one healthcare blockchain token comprises a value …" unclearly, because it is uncertain whether “a stable healthcare blockchain token” as recited is the “one healthcare blockchain token.”  If they are the same, the Examiner suggests amending the claim to “A stable healthcare blockchain token, [comprising] a value…”
Claim 12 similarly recites the limitation "A stable healthcare blockchain token, wherein one healthcare blockchain token comprises a value …" unclearly.  For the same reason as that for claim 1, claim 12 is unclear and indefinite.
Claims 2 and 13 each recite a limitation “the one healthcare blockchain token” unclearly or lacking sufficient antecedent basis for this limitation in the claims for the reason given above in claim 1.
Claims 9-11 each recite a limitation “the healthcare blockchain token” unclearly or lacking sufficient antecedent basis for this limitation in the claims for the reason given above in claim 1.
Claims 2-11 and 13-16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1 and 12, respectively.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9 recites a limitation “wherein the healthcare blockchain token consists essentially of a value directly proportional to the value of one unit of the predetermined fiat currency” substantially the same as claim 1.  The only language difference is the use of wording “consists essentially of” which does not functionally differentiate the limitation from that of claim 1.  Therefore, claim 9 is rejected for failing to further limit the subject matter of the claim 1.
Claim 10 recites a limitation “wherein the healthcare blockchain token consists of a value directly proportional to the value of one unit of the predetermined fiat currency” substantially the same as claim 1.  Similarly, the only language difference is the use of wording “consists of” which does not functionally differentiate the limitation from that of claim 1.  Therefore, claim 10 is also rejected for failing to further limit the subject matter of the claim 1.
It is noted that Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lingappa (US 20150371224 A1; hereinafter Linga) in view of Lipton (Lipton, et al. “Digital trade coin: towards a more stable digital currency,” Published online 2018 Jul 18. doi: 10.1098/rsos.180155).

As per claim 1. Linga teaches methods and systems for managing a cryptocurrency payment network, and the limitation for: 
a value directly proportional to a value of one unit of a predetermined fiat currency (Linga, par. 0107: the value of the digital currency is explicitly tied to the value of a fiat currency (e.g., setting the value of a unit of digital currency as always being the same as a dollar); see also clm. 12).
However, Linga does not explicitly disclose a stable healthcare blockchain token in his cryptocurrency system.  This aspect of the claim is identified as a difference.
In a related art, Lipton teaches:
A stable healthcare blockchain token (the title: stable digital currency; page 9, par. 4: CBDC is absolutely stable with respect to the underlying flat currency), wherein the stable healthcare blockchain token is valued in flat currency (It is noted that crypto coin or Bitcoin works with flat currency; page 5, par. 5.  See also page 4, par. 4: The idea of anchoring value of paper currency in baskets of real assets is old)
Linga and Lipton are analogous art, because they are in a similar field of endeavor in improving cryptocurrency management systems.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Lipton’s teaching on stable digital currency to modify Linga.   For this combination, the motivation would have been to improve Linga’s system by including stable crypto currency.

As per claim 2, the references as combined above teach the stable healthcare blockchain token of Claim 1, wherein the value of the one healthcare blockchain token is equal to a multiple of (i) the value of the one unit of the predetermined fiat currency, and (ii) a predetermined scaling factor (Linga, par. 0089: currency conversion rate between a unit of the digital currency and a fiat currency (e.g., the U.S. Dollar, the British Pound). For example, one unit of the digital currency may be the equivalent to one U.S. Dollar. The conversion rate inherently includes a scaling factor).

As per claim 3, the references as combined above teach the stable healthcare blockchain token of Claim 2, wherein the scaling factor is 1 (Linga, par. 0089: currency conversion rate between a unit of the digital currency and a fiat currency (e.g., the U.S. Dollar, the British Pound). For example, one unit of the digital currency may be the equivalent to one U.S. Dollar. The conversion rate inherently includes a scaling factor.  The value of scaling factor being 1 is design choice).
.

As per claim 4, the references as combined above teach the stable healthcare blockchain token of Claim 1, wherein the one unit of the predetermined fiat currency is 1 United States Dollar (Linga, par. 0089: one unit of the digital currency may be the equivalent to one U.S. Dollar).

As per claim 5, the references as combined above teach the stable healthcare blockchain token of Claim 1, wherein the one unit of the predetermined fiat currency is 1 Euro (Linga, par. 0089 and clm. 12: create and a currency conversion rate. It is a design choice to set the one unit of the predetermined fiat currency to 1 Euro).

As per claim 6, the references as combined above teach the stable healthcare blockchain token of Claim 1, wherein the one unit of the predetermined fiat currency is 1 British Pound Sterling (Linga, par. 0089 and clm. 12: create and a currency conversion rate. It is a design choice to set the one unit of the predetermined fiat currency to 1 British Pound Sterling).

As per claim 7, the references as combined above teach the stable healthcare blockchain token of Claim 1, wherein the one unit of the predetermined fiat currency is 1 Japanese Yen (Linga, par. 0089 and clm. 12: create and a currency conversion rate. It is a design choice to set the one unit of the predetermined fiat currency to 1 Japanese Yen).

As per claim 8, the references as combined above teach the stable healthcare blockchain token of Claim 1, wherein the one unit of the predetermined fiat currency is 1 Chinese Yuan (Linga, par. 0089 and clm. 12: create and a currency conversion rate. It is a design choice to set the one unit of the predetermined fiat currency to 1 Chinese Yuan) (Note that the trading of blockchain token may be illegal; see page 24 of “Cryptocurrency regulations by country”: The People’s Bank of China90 banned financial institutions from dealing in cryptocurrencies in 2013 and later expanded the ban to cover crypto exchanges and ICOs.).

As per claim 9, the references as combined above teach the stable healthcare blockchain token of Claim 1, wherein the healthcare blockchain token consists essentially of a value directly proportional to the value of one unit of the predetermined fiat currency (Linga, par. 0107: the value of the digital currency is explicitly tied to the value of a fiat currency (e.g., setting the value of a unit of digital currency as always being the same as a dollar); see also clm. 12).

As per claim 10, the references as combined above teach the stable healthcare blockchain token of Claim 1, wherein the healthcare blockchain token consists of a value directly proportional to the value of one unit of the predetermined fiat currency (Linga, par. 0107: the value of the digital currency is explicitly tied to the value of a fiat currency (e.g., setting the value of a unit of digital currency as always being the same as a dollar); see also clm. 12).

As per claim 11, the references as combined above teach the stable healthcare blockchain token of Claim 1, wherein the healthcare blockchain token consists of the value of one unit of a combination of predetermined fiat currencies (Linga, par. 0089: [converting to] a fiat currency (e.g., the U.S. Dollar, the British Pound).  The combination is design choice).

As per claim 12, Linga teaches methods and systems for managing a cryptocurrency payment network, and the limitation for: 
a value directly proportional to a value of one unit of a predetermined fiat currency (Linga, par. 0107: the value of the digital currency is explicitly tied to the value of a fiat currency (e.g., setting the value of a unit of digital currency as always being the same as a dollar); see also clm. 12 and 0089).
However, Linga does not explicitly disclose a stable healthcare blockchain token in his cryptocurrency system.  This aspect of the claim is identified as a difference.
In a related art, Lipton teaches:
A stable healthcare blockchain token (the title: stable digital currency; page 9, par. 4: CBDC is absolutely stable with respect to the underlying flat currency), wherein the stable healthcare blockchain token is valued in flat currency (It is noted that crypto coin or Bitcoin works with flat currency; page 5, par. 5.  See also page 4, par. 4: The idea of anchoring value of paper currency in baskets of real assets is old)
Linga and Lipton are analogous art, because they are in a similar field of endeavor in improving cryptocurrency management systems.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Lipton’s teaching on stable digital currency to modify Linga.   For this combination, the motivation would have been to improve Linga’s system by including stable crypto currency.

As per claim 13, the references as combined above teach the stable healthcare blockchain token of Claim 12, wherein the value of the one healthcare blockchain token is equal to a multiple of (i) the value of the one unit of the predetermined cryptocurrency, and (ii) a predetermined scaling factor (Linga, par. 0089: currency conversion rate between a unit of the digital currency and a fiat currency (e.g., the U.S. Dollar, the British Pound). For example, one unit of the digital currency may be the equivalent to one U.S. Dollar. The conversion rate inherently includes a scaling factor).

As per claim 14, the references as combined above teach the stable healthcare blockchain token of Claim 13, wherein the scaling factor is 1 (Linga, par. 0089: currency conversion rate between a unit of the digital currency and a fiat currency (e.g., the U.S. Dollar, the British Pound). For example, one unit of the digital currency may be the equivalent to one U.S. Dollar. The conversion rate inherently includes a scaling factor.  The value of scaling factor being 1 is design choice).

As per claim 15, the references as combined above teach the stable healthcare blockchain token of Claim 12, wherein the one unit of the predetermined cryptocurrency is selected from the group consisting of: 1 Bitcoin, 1 Ethereum, 1 Zcash, 1 Dash, 1 Ripple, 1 Monero, 1 Bitcoin Cash, 1 NEO, 1 Cardano, and 1 EOS (Linga, par. 0125: such as Bitcoin. See also par. 0003: Bitcoin is one example of a digital currency system that utilizes cryptographic techniques).

As per claim 16, the references as combined above teach the stable healthcare blockchain token of Claim 12, wherein the one unit of the predetermined cryptocurrency is an average value of 1 Ethereum and 1 unit of each of at least one additional cryptocurrency (Linga, par. 0089: currency conversion rate between a unit of the digital currency and a fiat currency (e.g., the U.S. Dollar, the British Pound). The conversion may take half unit of the predetermined cryptocurrency for Ethereum and half unit for flat currency or Bitcoin, which are .design choice or a choice of the operator).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        12/17/2022